Title: To Benjamin Franklin from Erhard Christian Hechtfischer, 25 January 1778: résumé
From: Hechtfischer, Erhard Christian
To: Franklin, Benjamin


<Ickelheim near Windsheim, January 25, 1778, in German: I write to express my joy at your countrymen’s success; may God establish their freedom. I am a former citizen of Ansbach. My compatriots are fighting in America against their will; even when they embarked at Oschenfurt the infantry exchanged fire with the jägers. The clergy must have prayed in vain for them not to go; they are all good Americans. I am so devoted to your cause that I have decided to sacrifice a substantial parish and offer my services with nothing to recommend me except that I am an honorable man. Within six months I can be fluent in French and English. If I were assured that I might be accepted, I should like to come to Paris. The Markgraf is there; so please keep my name to yourself.>